 1   Anna Y. Park, SBN 164242
     Sue Noh, SBN 192134
 2   Rumduol Vuong, SBN 264392
 3   U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION
 4   255 East Temple Street, Fourth Floor
     Los Angeles, CA 90012
 5
     Telephone: (213) 894-1083
 6   Facsimile: (213) 894-1301
     E-Mail: lado.legal@eeoc.gov
 7
 8   James R. Mugridge, CA SBN 292803
     U.S. EQUAL EMPLOYMENT
 9
     OPPORTUNITY COMMISSION
10   2500 Tulare Street, Suite 2601
     Fresno, CA 93721
11
     Telephone: (559) 487-5135
12   Facsimile: (559) 487-5053
13   Attorneys for Plaintiff
14   U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION
15
16                             UNITED STATES DISTRICT COURT
17                         EASTERN DISTRICT OF CALIFORNIA
18
     U.S. EQUAL EMPLOYMENT                  )   Case No.: 1:18-cv-00744-LJO-SKO
19                                          )
     OPPORTUNITY COMMISSION,                )
20                                          )   ORDER LIFTING STAY AND
                  Plaintiff,                )   EXTENDING DEADLINES
21                                          )
                                            )
22         vs.                              )   (Doc. 30)
                                            )
23                                          )
     KS AVIATION, INC. d/b/a SIERRA         )
24   ACADEMY OF AERONAUTICS, and            )
     Does 1-10 Inclusive,                   )
25                                          )
                                            )
26                Defendant.                )
                                            )
27
28   ///



                                            -1-
 1            Based on the EEOC’s January 29, 2019 notice of restoration of funding and
 2   request to lift stay and extend deadlines (Doc. 30), IT IS HEREBY ORDERED that due to
 3   the restoration of funding to the EEOC on January 25, 2019, the stay imposed in this
 4   litigation, is LIFTED. In accordance with the Court’s Order staying this litigation (Doc.
 5   28), the following deadlines in this matter are EXTENDED for thirty-five (35) days as
 6   follows:
 7      1. The Non-Expert Discovery Deadline, currently set for June 28, 2019, is
 8            EXTENDED to Friday, August 2, 2019;
 9      2. The Expert Disclosure Deadline, currently set for August 16, 2019, is EXTENDED
10            to Friday, September 20, 2019;
11      3. The Rebuttal Expert Disclosure Deadline, currently set for September 6, 2018, is
12            EXTENDED to Friday, October 11, 2019;
13      4. The Expert Discovery Deadline, currently set for October 11, 2019, is EXTENDED
14            to Friday, November 15, 2019; and
15      5. The Non-Dispositive Motion Filing Deadline, currently set for October 23, 2019, is
16            EXTENDED to Wednesday, November 27, 2019.
17   All other dates in the Scheduling Order (Doc. 17), remain the same.
18
     IT IS SO ORDERED.
19
20   Dated:     January 30, 2019                            /s/   Sheila K. Oberto          .
21                                                  UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28




                                                  -2-
